*1292
After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Sherer Timber Company, Inc., 684 So.2d 1289 (Ala.1996). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
YATES, MONROE, and CRAWLEY, JJ., concur.
THIGPEN, J., recuses.